Earle, J.
delivered the opinion of the court. It appears to the court that the judge erred in his direction tn the jury, “that the facts proved amounted to a dissolution of the partnership.” He ought to have left it to the jury to decide, whether from the facts and circumstances proved, the partnership in question was dissolved. The dissolution of the partnership was an important point to be established by the plaintiff; for ilie money claimed was not due until the partnership was dissolved.
Dice, the witness, testified to an undertaking distinct from the partnership, which the court are of opinion may be enforced in a court of law in the form of action used, and without declaring upon a Special contract between the parties.
(Santt, J. dissented.
JUDGMENT REVERSED, AN?) JJROCEJOE2TOO AWARDED-